Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is a non-provisional with a claim of priority to a PCT Application filed August 6, 2019.  No IDS has been submitted.  
	Claims 1 – 23 are pending and examined as follows:  
	Objection to Claims:
	Dependent Claims 7 – 11 and 18 – 22 are objected to as being in improper form because a dependent claim cannot depend from any other multiple dependent claim.  See 35 USC §112(e) which states in pertinent part as follows:
	“A multiple dependent claim shall not serve as a basis for any other multiple dependent claim.”

	See also MPEP §608.01(n) which states in pertinent part:
	“35 U.S.C. 112 allows reference to only a particular claim. Furthermore, a multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly. These limitations help to avoid undue confusion in determining how many prior claims are actually referred to in a multiple dependent claim.”

	Correction is required.
			
Claim Rejections – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
A.	Rejection Based on Abstract Idea
Claims 1 - 23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Independent Claim 1 is system claim that recites various computer components, such as an interface and a processor, and therefore falls into the category of machine/manufacture.”  Claim 12 is a method claim and therefore falls into the statutory category of a process.”    Claim 23 is a non-transitory CRM Claim and therefore falls into the category of machine/manufacture.”  
C.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims on the grounds of abstract idea.
Claim 1 recites the limitation:
 “(c) determine at least two tax jurisdictions towards which the entity has the tax liability, based upon the conceptual representation of the information pertaining to the entity, the at least two tax jurisdictions having different tax laws and regulations; (d) access, from the database arrangement, knowledge-based information and/or regulation-based information pertaining to tax for the at least two tax jurisdictions, and analyse the knowledge-based information and/or the regulation-based information to generate a conceptual representation of the knowledge-based information and/or the regulation-based information for the at least two tax jurisdictions; ”  

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is the common practice of determining the jurisdictions – at least two in this case – where an entity is obligated to file a tax return, analyze the finances of the entity and determine the amount of taxes due to be paid.  This action occurs millions of times every year.    
Furthermore, the mere nominal recitation of certain computerized terms - such as “database”  - does not remove the claim from the category of common or abstract methods of organizing human activity.  Moreover, a “conceptual representation” is not considered a computerized component.
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
A system that, when operated, determines a tax liability of an entity, 
the system comprising a server arrangement and a database arrangement coupled in communication with the server arrangement, 
wherein the server arrangement is configured to: (a) obtain information pertaining to the entity; 
(b) perform natural language processing on the information pertaining to the entity to generate a conceptual representation of the information pertaining to the entity, 
wherein the natural language processing is to be performed based upon at least one natural language in which the information is available;
generating, by a computer processor associated with a payment services computing system, a user interface on a computing device associated with a user of the payment services, 
e) analyse the conceptual representation of the information pertaining to the entity, based upon the conceptual representation of the knowledge-based information and/or the regulation-based information for the at least two tax jurisdictions, to determine the tax liability of the entity towards the at least two tax jurisdictions, 
wherein the server arrangement, by analysing the conceptual representation of the information pertaining to the entity, reduces errors or inaccuracies present in the information pertaining to the entity.

No additional computer components – other than a “server” and a “processor” - are mentioned in these limitations.  These few computerized components are recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  The recited steps are common transaction processes.  
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – determining a tax liability in at least two jurisdictions - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 21.
F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
	Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of collecting and storing tax information about the jurisdictions.  
Claim 3 merely recites the abstract concept of using historical tax data of the entity.
Claim 4 merely recites the abstract concept of the use of natural language processing in a given language.  
Claim 5 merely recites the abstract concept of tax regulations.
Claim 6 merely recites the abstract concept of using NLP.    
Claim 7 merely recites the abstract concept of the use of a questionnaire.  
Claim 8 merely recites the abstract concept of an individual tax liability.
Claim 9 merely recites the abstract concept of a company tax liability.
Claim 10 merely recites the abstract concept of creating a tax report.
Claim 11 merely recites the abstract concept of paying a tax which is due.
Claims 12 - 23 are virtually identical or analogous variations to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 23 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 23 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2011/0288972 to Brady et al. (hereinafter “Brady”) in view  of Non-Patent Literature to Melz et al., “Modeling the Tax Code,” USC Information Sciences Institute (ISI), OTM Workshops 2004, LNCS 3292, pp. 652-661, R. Meersman et al. (editors), 2004 (hereinafter “Melz”).
	
	The Brady reference is in the same field of endeavor as the claimed invention – using semantic modeling or ontological representation to determine tax information and liability in more than one jurisdiction.  The title of this reference is:  Information Processing System and Method for Managing and Determining Tax Information
	The Abstract reads as follows:
“A multi-user information processing system and method for managing a multi-jurisdictional entity's data for determining tax returns information and tax provision information, and for tax planning purposes. The system includes a database for storing data, a calculation engine for determining tax returns information and tax provision information based on data stored in the database, a user interface unit for creating dataset(s) and manipulating the dataset(s) for tax planning purposes, and a report engine for producing reports using information from the database.”  (emphasis added) 
	 
	Furthermore, Brady addresses the same problem as the claimed invention – the difficulty involved in deriving tax information for an entity because of the unstructured manner in which it is stored.  Accordingly, Brady teaches:
	“[0006] Previously, the tax data of a company was typically organized in a “stovepipe” configuration, with U.S., state, and foreign data stored in separate “silos” that prevented its use for anything other than compliance. Because the data was stored in an unstructured format, it could not be re-used to support the planning needs of the business. This data had to be re-worked for each planning project and each time managers tried to analyze the tax effects of a changing business environment.”  (emphasis added) 

	Thus, the following teachings are particularly salient as to the use of need for structured tax related data:
	”[0055] Corporations must maintain records that support all of these different computations and are required to produce detailed support to outside auditors from accounting firms, government regulatory bodies, and U.S. and foreign revenue authorities. All of the different reporting standards must be reconciled to the satisfaction of these outside auditors. Internal reconciliations must also be made to satisfy management that the tax accounts of the company are under control and that the company is meeting its compliance and reporting responsibilities. These reconciliations can be found in the deferred tax accounts that track the differences between the federal tax return and the financial statements, the state tax returns and the financial statements and all tax returns and the accounts prepared under various other regulatory guidelines.”  (emphasis added) 

	“[0059] Managers need a system that can control all of the various differences between tax reporting and financial statement reporting across a multitude of taxing jurisdictions. Once this data has been efficiently captured in a database format, it can be re-used to estimate the effect that changes in the business will have on the tax picture of the company. Changes in tax assumptions can then be measured against a static or dynamic business strategy.”  (emphasis added) 

	“[0060] Most companies prepare tax accounts that support the financial statements and tax returns using unstructured formats such as spreadsheets and manual work papers. Because these sources are unstructured, the data cannot readily be retrieved and re-used. Tax return systems cannot provide this environment because tax returns are different in each country due to language differences and the differences in accounting conventions. As a result, previously there was no central structured database of tax information that could support the financial statements, the tax returns and the planning needs of the company. The necessary tax data had to be reworked for each new set of queries. Comparability of these ad hoc solutions was almost impossible because the data is drawn from a variety of unstructured sources.”  (emphasis added) 


	Thus, it is clear that Brady teaches the use of natural language processing of corporate unstructured information and documents to generate this “central structured database of tax information.”  Brady teaches this feature as follows:
	“[0061] Accordingly, there is a need for a single database, specifically designed to meet the tax compliance and planning needs of the company in all taxing jurisdictions, and that will permit the re-usability and comparability of data in a dynamic environment. This database must be able to accept data in a variety of ways, including an electronic bridge from legacy systems, client-server configurations, and the Internet. A standard software language that is independent of platform or software, such as extensible markup language (XML), is needed to allow the database to accept data from different legacy systems. The reporting system must include analytical tools that can compare the tax accounts of the business to other businesses, using a standard language such as XML.”  (emphasis added) 

	It is clear from Brady that the quoted “electronic bridge” processes unstructured documents and other information of the entity and to organize it into a common structured format, in this case XML.  Thus, this “bridge” is defined as:  
	
	“The term “bridge” refers to a customized utility to automate the process of extracting data from an external data source and transforming that data into a format that can be imported into the system of the present invention by the Import Engine. A bridge is an application that maps key accounts from the general ledger, computes certain Permanent and Temporary Differences between book income and taxable income and then automatically loads the information into the system. The bridge can also be used to adjust year to date results to arrive at the quarterly data. Adjusting journal entries are also automatically prepared within the bridge.”  (emphasis added)  See [0071].

	Accordingly, with regard to Claim 1, as outlined above, Brady teaches:
1. A system that, when operated, determines a tax liability of an entity, the system comprising a server arrangement and a database arrangement coupled in communication with the server arrangement, wherein the server arrangement is configured to:   (See at least the server/database architecture of Fig. 1a as follows:

    PNG
    media_image1.png
    544
    726
    media_image1.png
    Greyscale


(a) obtain information pertaining to the entity;  (See at least [0073] relating to a “Source Database.”)

(b) perform natural language processing on the information pertaining to the entity to generate a conceptual representation of the information pertaining to the entity, wherein the natural language processing is to be performed based upon at least one natural language in which the information is available;  (See at least [0061] and [0071], quoted above relating to XML formatting of unstructured data, which is considered to constitute the recited “conceptual representation.”  As to NLP, the process of “extracting data” is considered to constitute such language processing in the language of the original “legacy” documents.  See also [0110] and [0114] relating further to the function of the “bridge.”  Further, a person of ordinary skill in the art would readily understand that XML is a textual data format with strong support for different human languages. Although the design of XML focuses on documents, the language is widely used for the representation of arbitrary data structures, thus meeting the limitations of the claim relating to a “conceptual representation.”) 

(c) determine at least two tax jurisdictions towards which the entity has the tax liability, based upon the conceptual representation of the information pertaining to the entity, the at least two tax jurisdictions having different tax laws and regulations;  (See at least Abstract quoted above, as well as [0053].)

(d) access, from the database arrangement, knowledge-based information and/or regulation-based information pertaining to tax for the at least two tax jurisdictions, and analyse the knowledge-based information and/or the regulation-based information to generate a conceptual representation of the knowledge-based information and/or the regulation-based information for the at least two tax jurisdictions; and (See at least [0063] relating to the function of the “calculation engine” which can be used to analyze “what if” scenarios.  

(e) analyse the conceptual representation of the information pertaining to the entity, based upon the conceptual representation of the knowledge-based information and/or the regulation-based information for the at least two tax jurisdictions, to determine the tax liability of the entity towards the at least two tax jurisdictions, wherein the server arrangement, by analysing the conceptual representation of the information pertaining to the entity, reduces errors or inaccuracies present in the information pertaining to the entity.  (See at least [0071] – [0074] relating to the generation of a “tax provision” which is considered to constitute the recited “tax liability.”

Thus, it appears that Brady teaches the essential features of Claim 21.  However,  out of an abundance of caution, and  subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitations, Melz is cited for its teachings related to a tax ontology which is a conceptual representation of a tax code, in this case the US tax code, the IRC.       
Melz is also in the same field of endeavor as the claimed invention and Brady – the use of a conceptual representation of data for analyzing tax data.  
The title is:  Modeling the Tax Code
The Abstract reads as follows:
“In this paper, we argue for the necessity of constructing an ontology
which represents the U.S. Internal Revenue Code (IRC). Doing so would enable
the construction of a broad range of intelligent applications, including
automatic auditing software, robust on-line help systems, and tax question 	answering systems. In this paper, we propose the construction of a rich ontology
which models the tax code. We examine some of the unique challenges
presented by a tax ontology and provide examples of the types of knowledge
necessary for such an ontology.”  (emphasis added) 

Thus, Melz relates to the use of NLP to generate this ontology which is a conceptual or semantic representation of the tax code and is considered to constitute the recited “knowledge based information.”  Furthermore, Melz teaches:
“The main intended application of our tax ontology is to support the development 	of question answering systems for tax questions. Our ontology will play two of the 	five roles above: organize and structure information, and semantic indexing and 	search. These uses guide the types of knowledge we need to model. In order to 	support both these roles, our ontology will need to include ‘world knowledge” and 	“definitional knowledge” [12]. World knowledge is background knowledge not 	directly present in the IRC such as knowledge of economics, time, or accounting 	(e.g., concepts such as depreciation, basis, and income). Definitional knowledge 	consists of definitions of the terms used in the law; this requires encoding the 	rules and definitions embodied in the IRC. It turns out that the same kinds of 	knowledge are able to support semantic indexing and search.”  See Section 4.

See also Section 6 relating to the use of 	NLP.  

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tax calculation teachings of Brady, wherein an entity’s financial documents are transformed into a structured format to ease analysis and re-use, to add the tax code modeling teachings of Melz, wherein natural language processing is used to generate a semantic or ontologic representation of the tax code (e.g. a “conceptual representation” of the IRC).  The motivation to make this modification comes from Brady.  It teaches, as quoted above, that tax related information and documents can be structed to facilitate analysis and re-use, as well as generate tax reports and returns.  It would greatly enhance the efficiency, security, and accuracy of the system of Brady to use the tax code modeling teachings of Melz.  

With regard to Claim 2, Brady teaches wherein the server arrangement is configured to collect knowledge-based information and/or regulation-based information pertaining to tax for a plurality of tax jurisdictions, and to store the knowledge-based information and/or the regulation-based information pertaining to tax for the plurality of tax jurisdictions at the database arrangement.  (See at least the teachings relating to the “source database,” at [0073]

With regard to Claim 3, Brady teaches wherein the knowledge-based information for a given tax jurisdiction is based upon tax data specific to the given tax jurisdiction, the tax data specific to the given tax jurisdiction comprising at least one of: historical tax reports of different entities in the given tax jurisdiction, tax reports by expert professionals for the given tax jurisdiction, tax-related advisory articles by expert professionals for the given tax jurisdiction, questionnaires filled by expert professionals for the given tax jurisdiction.  (See at least Abstract relating to a multi-jurisdictional approach to generating tax reports and returns.  Indeed, Brady is replete with these teachings.  Fig. 1, reproduced above, illustrates the various “client’ or reporting entities associated with the company or corporation.  As to historical tax information, see at least [0113].)

With regard to Claim 4, Brady teaches wherein, when collecting the knowledge-based information for the given tax jurisdiction, the server arrangement is configured to: - perform natural language processing on the tax data specific to the given tax jurisdiction and generate a conceptual representation of the tax data, wherein the natural language processing is to be performed based upon at least one natural language in which the tax data is available; and - integrate the conceptual representation of the tax data into a conceptual representation of the knowledge-based information for the given tax jurisdiction.  (See at least [0071] quoted and discussed above.)

With regard to Claim 5, Brady teaches wherein the regulation-based information for a given tax jurisdiction is based upon regulation data specific to the given tax jurisdiction, the regulation data specific to the given tax jurisdiction comprising at least one of: tax regulations imposed in the given tax jurisdiction, tax legislation in the given tax jurisdiction, details of tax-related cases decided by a court or any other competent authority in the given tax jurisdiction.  (See at least [0015] and [0054], wherein the tax and accounting “standards” are considered to constitute the recited regulations or court cases.)

With regard to Claim 6, Brady in view of Melz teaches wherein, when collecting the regulation-based information for the given tax jurisdiction, the server arrangement is configured to: - perform natural language processing on the regulation data specific to the given tax jurisdiction and generate a conceptual representation of the regulation data, wherein the natural language processing is to be performed based upon at least one natural language in which the regulation data is available; and - integrate the conceptual representation of the regulation data into a conceptual representation of the regulation-based information for the given tax jurisdiction.  (See at least Melz sections quoted above and especially Section 6.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tax calculation teachings of Brady, wherein an entity’s financial documents are transformed into a structured format to ease analysis and re-use, to add the tax code modeling teachings of Melz, wherein natural language processing is used to generate a semantic or ontologic representation of the tax code (e.g. a “conceptual representation” of the IRC).  The motivation to make this modification comes from Brady.  It teaches, as quoted above, that tax related information and documents can be structed to facilitate analysis and re-use, as well as generate tax reports and returns.  It would greatly enhance the efficiency, security, and accuracy of the system of Brady to use the tax code modeling teachings of Melz.  

With regard to Claim 7, Brady teaches wherein the server arrangement is configured to provide the entity or a representative of the entity with a questionnaire to clarify any inconsistencies identified during or after the analysis of the conceptual representation of the information pertaining to the entity at (e).  (See at least [0059] – [0061].)

With regard to Claim 8, Brady teaches wherein the entity is an individual.  (See at least [0006], wherein a person of ordinary skill in the art would readily understand that an individual can constitute a “company” in the case of a sole proprietor.)

With regard to Claim 9, Brady teaches wherein the entity is a company.  (See at least [0006].)

With regard to Claim 10, Brady teaches wherein the server arrangement is configured to create a tax report of the entity for at least one of the at least two tax jurisdictions.  

With regard to Claim 11, Brady teaches wherein the server arrangement is configured to enable the entity to pay tax to at least two tax authorities of the at least two tax jurisdictions, wherein an amount of the tax to be paid by the entity is based upon the determined tax liability of the entity towards the at least two tax jurisdictions.  (See at least [0177] – [0179].)

With regard to Claim 12, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 13, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 14, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 15, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 16, this claim is essentially identical to Claim 5 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 17, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 18, this claim is essentially identical to Claim 7 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 19, this claim is essentially identical to Claim 8 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 20, this claim is essentially identical to Claim 9 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 21, this claim is essentially identical to Claim 10 and is obvious for the same reasons as set forth in that claim.  
With regard to Claim 22, this claim is essentially identical to Claim 11 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 23, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth in that claim.  

Conclusion
4.	Applicant should carefully consider the following in connection with this Office Action:
	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. using NLP to generate semantic and ontological representations of data, and especially financial and tax data). 
	Therefore, in addition to the above prior art references cited and applied in connection with this Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2009/0089126 to Odubiyi.  This reference is relevant to the features of generating conceptual representations of company financial documents and information.
	U.S. Patent Publication No. 2004/0019541 to William et al.  This reference is relevant to the features of using a tax knowledge-base.
	U.S. Patent No. 10,042,836 to Wang et al.  This reference is relevant to the features of using semantic representations of data for tax preparation.
	U.S. Patent No. 11,295,393 to Orphys et al.  This reference is relevant to the features of answering tax questions using queries of logic implementations of tax information.

	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached at 571-270-1836.  Information regarding the status of an application, whether published or unpublished, may be obtained from the “Patent Center” system.  For more information about the Patent Center system, see https://www.uspto.gov/patents/apply/patent-center.  Should you have questions on access to the Patent Center system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        
November 29, 2022